Name: Decision of the EEA Joint Committee No 100/2000 of 10Ã November 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: information and information processing;  European construction;  communications;  executive power and public service
 Date Published: 2001-01-11

 Avis juridique important|22001D0111(15)Decision of the EEA Joint Committee No 100/2000 of 10 November 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 007 , 11/01/2001 P. 0032 - 0035Decision of the EEA Joint CommitteeNo 100/2000of 10 November 2000amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 98/97 of the EEA Joint Committee of 12 December 1997(1).(2) Council Decision 95/468/EC of 6 November 1995 on a Community contribution for telematic interchange of data between administrations in the Community (IDA)(2), was incorporated into Protocol 31 to the Agreement by Decision No 98/97 of the EEA Joint Committee.(3) The European Court of Justice annulled Decision 95/468/EC on 28 May 1998.(4) The effects of the measures taken by the Commission on the basis of Decision 95/468/EC before annulment by the European Court of Justice are maintained.(5) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA), (Decision No 1719/1999/EC of the European Parliament and of the Council(3)) and a series of actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic interchange of data between administrations (IDA) (Decision No 1720/1999/EC of the European Parliament and of the Council(4)).(6) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from the entry into force of the respective Community acts,HAS DECIDED AS FOLLOWS:Article 1Article 17(4) of Protocol 31 to the Agreement shall be amended as follows:1. The introductory sentence shall be replaced by the following:"The following Community acts are the object of this Article:"2. The following indents shall be added:"- 399 D 1719: Decision No 1719/1999/EC of the European Parliament and of the Council of 12 July 1999 on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA) (OJ L 203, 3.8.1999, p. 1),- 399 D 1720: Decision No 1720/1999/EC of the European Parliament and of the Council of 12 July 1999 adopting a series of actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic interchange of data between administrations (IDA) (OJ L 203, 3.8.1999, p. 9)."Article 2The following shall be added at the end of Appendix 3 to Protocol 31 to the Agreement:"I. PROJECTS OF COMMON INTERESTThe EFTA States shall participate in the following projects of common interest in the sphere of trans-European networks for the interchange of data between administrations, resulting from Article 3(1) of Decision No 1719/1999/EC of the European Parliament and of the Council:A. IN GENERAL- Implementation of those networks required for the functioning of the European agencies and bodies and in support of the legal framework arising from the creation of the European agencies.- Implementation of networks in the fields of policies related to the free movement of persons, in so far as they are required to support the action of the Contracting Parties to the present Agreement under that Agreement.- Implementation of those networks which, within the framework of the present Agreement and in unforeseen circumstances, are urgently required to support the action of the Contracting Parties to the present Agreement, inter alia, in protecting the life and health of humans, animals and plants, the rights of European consumers, the living conditions of persons in the European Economic Area, or the fundamental interests of the Contracting Parties.B. SPECIFIC NETWORKS SUPPORTING EMU AND COMMUNITY POLICIES AND ACTIVITIES- Telematic networks concerning Community funding, notably to create an interface to existing Commission databases in order to facilitate the access of European organisations, and particularly SMEs, to Community sources of funding.- Telematic networks in the area of statistics, notably regarding the collection and dissemination of statistical information.- Telematic networks in the area of publication of official documents.- Telematic networks in the industry sector, notably concerning the exchange of information between administrations in charge of industrial affairs, and between such administrations and industry federations, for the exchange of data regarding automobile type-approved data interchange between administrations, as well as services to simplify and improve the process of administrative form filling.- Telematic networks concerning competition policy, notably through the implementation of improved electronic data exchange with the national administrations in order to facilitate information and consultation procedures.- Telematic networks in the areas of culture, information, communication, and in the audiovisual sector, notably for the exchange of information concerning content issues on open networks and to promote the development and free circulation of new audiovisual and information services.- Telematic networks in the transport sector, notably for the support of the exchange of data concerning drivers, vehicles and transport operators.- Telematic networks in the areas of tourism, environment, consumer protection and consumer health protection for the support of the exchange of information between the Contracting Parties to the present Agreement.C. INTERINSTITUTIONAL NETWORKS- Telematic networks in support of the interinstitutional exchange of information, notably:- in facilitation of multilingualism in interinstitutional information exchanges, means of translation workflow management and translation support tools, the sharing/exchanging of multilingual resources, and the organisation of common access to terminology databases, and- for document sharing between European agencies and bodies and the European institutions.D. GLOBALISATION OF IDA NETWORKS- Extension of IDA networks to the EEA, EFTA, CEECs and other associated countries, as well as to G7 countries and international organisations, in particular regarding the social security, healthcare, pharmaceutical and environmental networks.II. HORIZONTAL ACTIONS AND MEASURESThe EFTA States shall participate in the following horizontal actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic interchange of data between administrations (IDA) and resulting from Article 3(1) of Decision No 1720/1999/EC of the European Parliament and of the Council:- generic services,- common tools and techniques,- information content interoperability,- reference legal and security practices,- quality assurance and control,- interoperability with national and regional initiatives,- spread of best practice."Article 3This Decision shall enter into force on 15 December 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(5).It shall apply from 3 August 1999.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 10 November 2000.For the EEA Joint CommitteeThe PresidentG. S. Gunnarsson(1) OJ L 193, 9.7.1998, p. 55.(2) OJ L 269, 11.11.1995, p. 23.(3) OJ L 203, 3.8.1999, p. 1.(4) OJ L 203, 3.8.1999, p. 9.(5) Constitutional requirements indicated.